Case 4:17-cv-00051-JHM-HBB Document 59 Filed 08/29/19 Page 1 of 1 PageID #: 379




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF KENTUCKY
                                       AT OWENSBORO

 JACK JOHNSTON, et al.,          )
                                 )
          PLAINTIFFS/COUNTER-    ) Electronically Filed
          DEFENDANTS,            )
                                 )
 v.                              ) Civil Action No. 4:17-CV-00051-JHM
                                 )
 J&B MECHANICAL, LLC             )
                                 )
          DEFENDANT/COUNTERCLAIM )
          ANT.                   )

       ORDER APPROVING JOINT MOTION FOR APPROVAL OF SETTLEMENT

          Upon joint motion by the Parties for approval of settlement of this action, and the Court

 having reviewed the motion, having reviewed the Parties’ settlement agreement, and being

 otherwise sufficiently advised,

          IT IS HEREBY ORDERED:

          (1)       The joint motion for approval of settlement of this action is GRANTED.

          (2)       The Settlement Agreement and Release filed under seal by the parties is

 APPROVED.




                                                                               August 29, 2019




 120863.157164/1657054.1
